UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTION 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:333-120967 Blue Water Ventures International, Inc. (Exact name of registrant as specified in its charter) 1765 Country Walk Drive, Fleming Island, FL 32003 – (904) 215-7601 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports under section 13(a) of 15((d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate of suspend the duty to file reports: Rule 12g-4(a)(1)[ X ] Rule 12g-4(a)(2)[ X ] Rule 12h-3(b)(1)(i)[] Rule 12h-3(a)(1)(ii)[] Rule 15d-6[] Approximate number of holders of record as of the certification or notice date:223 Pursuant to the requirements of the Securities Exchange Act of 1934 Blue Water Ventures International, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: June 5, 2014 By:/s/ W. Keith Webb W. Keith Webb, President
